           Case 1:21-cv-00852-DAD-EPG Document 15 Filed 08/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    NETAFIM IRRIGATION, INC.,                          Case No. 1:21-cv-00852-NONE-EPG

12                   Plaintiff,
                                                         ORDER RE: STIPULATION FOR
13           v.                                          DISMISSAL WITHOUT PREJUDICE

14    ALEX NELL,
                                                         (ECF No. 14)
15                   Defendant.

16
            The parties have filed a stipulation to dismiss this entire action without prejudice. (ECF
17
     No. 14.) In light of the stipulation, the case has ended and is dismissed without prejudice. See
18
     Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
19
     Accordingly, the Clerk of the Court is respectfully directed to assign a district judge to this case
20
     for the purpose of closing the case and then to close this case.
21

22
     IT IS SO ORDERED.
23

24      Dated:     August 19, 2021                              /s/
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
